Exhibit 10.7

 

March 23, 2012

   Personal & Confidential

 

To:

 

 

    

From:

  Thomas B. King, President and CEO   

RE:

  Issuance of an Officer RSU Retention Grant   

On March 28, 2012 or sooner subject to your acceptance of this offer, you will
receive a Restricted Stock Unit grant for              shares, which will vest
fully on June 5, 2012.

We obviously have a significant amount to accomplish in the near-term, as we
push toward our ADASUVE PDUFA date and our EMA Day 121 response documents. We
expect to maintain our GMP facility readiness and a few exploratory projects
(including AZ-002). We have finalized our near-term goals and key activities,
and we have internally discussed our various roles and responsibilities as they
relate to these goals and activities.

Your offer of RSU grant/vesting is based on the following conditions being
satisfied:

 

  (1) You sign this memo, in the space provided below, and return it to Human
Resources by no later than close of business on March 26, 2012;

 

  (2) You remain employed by Alexza through at least June 5, 2012; and

 

  (3) You must satisfactorily perform the tasks and responsibilities that are
assigned to you.

Please note that you will need to update or amend your 10b5-1 plan with JMP, in
order to efficiently sell these shares as they vest. We will work with you to
update your plan to take into consideration the vesting of these new shares.

Please note that your employment remains “at will,” meaning either you or the
Company have the right to terminate your employment without prior notice at any
time and for any reason. Please do not hesitate to contact Human Resources, your
SVP/VP or myself should you have any questions.

EMPLOYEE ACKNOWLEDGEMENT AND SIGNATURE:

By signing below I represent that I understand the referenced RSU grant will not
vest unless I continue my employment with the company in my current position
through at least June 5, 2012. I understand that the company is offering the
ongoing employment and RSU grant described above in reliance upon my
representation.

 

Employee Signature:   

 

   Date:   

 

  